Citation Nr: 1515582	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO), granting an original award of service connection for bilateral hearing loss, with assignment of a noncompensable rating, effective March 31, 2010.  

The Veteran submitted new evidence in May 2014.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in July 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014). 


FINDING OF FACT

The Veteran's hearing loss has been manifested by loss of hearing acuity measured at level VIII for the right ear and VII for the left ear.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in April 2010 and February 2011 letters.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and private medical records have been obtained.  Also, the Veteran was provided VA audiological examinations in May 2010 and January 2013.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim, as well as fully describing the functional effects caused by the hearing disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned noncompensable rating. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code (DC) 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As neither fact pattern has been shown in this case, these provisions are inapplicable here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran submitted a private audiological report from March 2009.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
35
45
65
80
LEFT
10
15
70
70
80

Average puretone threshold hearing levels were 56.25 decibels for the right ear, and 58.75 decibels for the left ear.  The Veteran's speech discrimination was 60 percent in both the right and left ears.  

The Veteran submitted another private audiological report from March 2010.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
35
60
70
70
LEFT
10
20
80

80

Average puretone threshold hearing levels were 58.75 decibels for the right ear.  As this examination does not include testing the Veteran's puretone thresholds at 3000 Hz for the left ear, this report was incomplete.  The Veteran's speech discrimination was 60 percent in both the right and left ears.  

The Veteran was afforded a VA audiological examination in May 2010.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
20
50
65
65
LEFT
10
10
65
70
75

Average puretone threshold hearing levels were 50 decibels for the right ear, and 55 decibels for the left ear.  Speech discrimination using the Maryland CNC Word test was found to be 96 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss bilaterally.  

A March 2011 private audiological report noted the Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
35
70
65
80
LEFT
15
30
80
75
85

Average puretone threshold hearing levels were 62.5 decibels for the right ear, and 67.5 decibels for the left ear.  Speech discrimination was found to be 40 percent in the right ear and 70 percent in the left ear.  The report also noted the Veteran's audiogram shows significant down sloping sensorineural hearing loss that was symmetric in both of his ears.  

An April 2012 private audiological report noted the Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
20
40
75
85
LEFT
25
50
80
90

This examination does not include testing the Veteran's puretone thresholds at 3000 Hz for either ear and is therefore incomplete.  The Veteran's speech discrimination was 60 percent in both the right and left ears. 

The Veteran was afforded another VA audiological examination in January 2013.  The examiner found puretone thresholds could not be tested, explaining "[t]here was very poor SRT/PTA agreement.  Volunteered pure tone responses were inconsistent and unreliable."  The examiner continued, noting there was very poor inter- and intra-test reliability.  Acoustic reflexes were elicited at sensation levels which were equal to the volunteered pure tone thresholds.  A significant startle reaction was elicited at a level lower than the volunteered pure tone thresholds.  The examiner further found speech discrimination was 68 percent in the right ear and 64 percent in the left ear.  However, the examiner noted the use of speech discrimination scores are not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores that make combined use of puretone average and speech discrimination scores inappropriate.  

In a June 2013 statement of the case, the RO noted the Veteran's private audiometric readings that showed bilateral hearing loss did not provide necessary audiometric readings and the speech discrimination scores were not based on Maryland CNC.  

A March 2014 private audiological report noted the Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
45
70
70
75
LEFT
10
45
70
75
80

Average puretone threshold hearing levels were 65 decibels for the right ear, and 67.5 decibels for the left ear.  Speech discrimination was found to be 56 percent in the right ear and 60 percent in the left ear.  The report noted the Maryland CNC was used to obtain the speech discrimination scores.  

The only two audiological evaluations of record that are both complete and indicate that the Maryland CNC Word test was used are the May 2010 VA examination and the March 2014 private evaluation.  

Application of table VI to the May 2010 VA audiological testing scores results in a Roman numeral designation of I for the right ear and I for the left ear.  This combination, when applied to table VII, results in a non-compensable rating for hearing impairment under DC 6100.  Application of table VI to the March 2014 private audiological scores results in a Roman numeral designation of VIII for the right ear and VII for the left ear.  This combination, when applied to table VII, results in a 40 percent rating for hearing impairment under DC 6100.  Based on the March 2014 private record, the Board finds that an increase to a 40 percent is warranted.

Regarding the other examinations of record, unlike the May 2010 VA examination and March 2014 private record, there was no indication in the March 2009 and March 2011 reports that the speech recognition test was a Maryland CNC controlled speech discrimination test as required by 38 C.F.R. § 4.385(a).  Nevertheless, even if the speech recognition tests were Maryland CNC controlled speech discrimination tests, the March 2009 private audiological score would result in a less favorable rating for the Veteran and the March 2011 audiological score would result in a 40 percent rating for hearing impairment, the same rating assigned pursuant to this decision.  Moreover, as the March 2010 and April 2012 private reports were incomplete, the Board did not include them when rating the Veteran's bilateral hearing loss.  Thus, resolving all reasonable doubt in the Veteran's favor, a rating of 40 percent, but no greater, for bilateral hearing loss is warranted, based on the complete and adequate evidence of record. 

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  As reflected in his February 2012 written statement, the Veteran has asserted the following problems as a result of his hearing loss: being unable to hear what other people are saying and must mute the television or stereo and get closer to the person talking; cannot hear the preacher or understand what is being said in church; being unable to understand what people are saying in cars due to road noise; and if a person has an accent, speaks softly, or is female, cannot hear them to effectively communicate.  

However, while the Board recognizes the Veteran's difficulties caused by his hearing loss, such symptomatology and impairment is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hearing loss of the severity of the Veteran's is contemplated in the criteria for a 40 percent rating under DC 6100, which explicitly contemplates the Veteran's level of hearing loss as objectively measured.  In this regard, given the Veteran's measured level of hearing impairment, his hearing would have to be substantially worse to warrant a 50 percent rating or greater under DC 6100.  Even considering the Veteran's asserted difficulties with his hearing loss, such difficulties do not represent an unusual disability picture for a 40 percent rating under DC 6100, which contemplates levels of hearing impairment much greater than even that of the Veteran's.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a 40 percent rating, but no greater, for bilateral hearing loss is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 40 percent rating, but no greater, for bilateral hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


